DUPONT, J.,
also delivered the following opinion:
I entirely concur in the judgment of affirmation which has just been pronounced in this cause, but do not concur in either the doctrines contained in the opinion of the majority, nor in the reasoning by which those doctrines are sought to be enforced. Without entering into an argument in reference to the correctness of those doctrines, or of their applicability to the facts of this ease, I shall content myself with this brief expression of my dissent, and proceed at once to give the ground of my conclusion and the views which I entertain of the whole case.
The only question raised or argued before us at the hearing was whether, in an action of trover, a defendant, *562in order to complete the bar of the statute of limitation, shall be allowed to avail himself of the time which may have elapsed from the conversion of the property by his immediate vendor and by those under whom he claims, or whether he shall be confined to the date of his own conversion as the point of time from which the running of the statute shall be calculated. In other words, whether the defendant in possession shall be allowed to add to the period of his possession the time that the property may have been in the adverse possession of those under whom he claims title, so as to make out the full statutory bar of five years.
This is a question of much greater difficulty than it .would seem to be at the first blush, involving as it does considerations of pax-amount importance, beax-ing upon the protection and enjoyment of personal px-operty, whether considered in reference to the x-ights of the ox-iginal owner or to those of the bona fide purchaser. It is somewhat strange, that in our examination of the English Beports, we have beeix unable to find a single case beax-ing immediately upon the question raised in this case. It is true that there are numerous cases involving the question of a fraudulent concealment of the px-operty, and also the further question of the want of knowledge by the plaintiff of the particular date of the conversion. But these are questions essentially different from the one under discussion, which is the naked right of the defendant to lap the pex-iod of his possession upon that of those under whom he •claims, so as to make out the full time required fox- the statutory bar, and thex-efore afford no light for its elucidation.
The counsel fox- the appellant cited at the ax-gument Angelón Limitation, 513, to show that in ejectmeixt several adverse possessions, being in privity one with the other, *563and all referable to the same entry, might be united or tacked together so as to make up the full time of the statutory bar; and it was contended that in this respect there is no difference between the action of ejectment for the recovery of the possession of land and that of trover for the value of personal property. The doctrine of a continuity of possession, where land is the subject of the suit, seems to be well established in the English courts, and there is but little contrariety of opinion on the subject in our State courts. The argument ot the appellant’s counsel is based entirely upon analogy, but I am not satisfied that any analogy really exists. It seems to me that there is a manifest difference in the principles upon which the two actions proceed. In ejectment, the subject-matter of the suit is the possession of the land itself, the damages being usually only nominal, and the action must be brought against a party in the possession, of the premises. Possession is a species of title, and, as such, may be transferred by assignment. When one occupant surrenders the possession to another, he surrenders his liability to answer for the occupancy, and that other assumes it and with it whatever benefit may result therefrom. There would seem, then, to be a propriety in allowing the defendant in ejectment to avail himself of all the rights growing out of and the incidents attaching to the thing assigned, viz: the entry of the assignor, and that of those under whom he may claim.
The theory upon which the action of trover proceeds, and the philosophy upon which it is based, is quite different from this. The subject-matter of the suit is not the thing itself, but only the value of the thing, and the action may be brought against any one who, at any time, may have been guilty of a wrongful conversion, whether he be in or out of possession at the time of the institution of the *564suit. It thus appears that “possession” does not enter into the theory of this action. Nothing is predicated thereon. The entire gist of the action is the wrongful conversion. Now,-a wrongful conversion is a tort, and I am aware of no principle upon which a tort can be held to be transferable or assignable. If I be correct in this that a tort is unassignable, (and of this there can be no question,) upon what logical principle can the defendant who is sued avail himself of the benefit growing out of the prior conversion of a former wrong-doer—a benefit growing out of that which was never assigned to him, and which, in fact, is incapable of assignment ? Different from the principle governing the assignment of land, when one wrongful possessor of personal property surrenders his possession to another, he does not therewith surrender his liability, but he continues to be liable for his own act of conversion, and it would seem, upon just and logical principles, that, as the liability continues, any benefit growing out of the time of the conversion ought also to remain with him. But the benefit cannot both remain with him and be in another at one and the same time, and yet upon no other hypothesis can the assignee avail himself of the conversion of his assignor. For these reasons I am inclined to the conclusion that the analogy contended for by the counsel for the appellant does not exist.
But it may be said that n!y argument is based upon technicalities. This is doubtless true to some extent, but it 'does not therefore weaken it. Technicalities may be legitimately invoked whenever the use of them is intended to subserve a legitimate purpose, viz: the elucidation of truth ; and I am greatly in error if any argument upon the distinctive characteristics of the various actions can be framed without in some measure resorting to technicalities.
*565But, aside from the reasons growing out of the distinctive characters of the two actions, there are considerations of stern justice and enlightened policy, based upon the peculiar nature of the two kinds of property which peremptorily demand that the mode of applying the statute of limitation should be different when sought to be applied to suits in which the one or the other is involved. Land is of a permanent and fixed nature. It has no looomotiony nor can it be stolen and secreted or carried away by any one. Its particular, location is always presumed to be known to its rightful owner, and if any entry be effected thereon, the act is always open to detection, and the -perpetrator of the wrong is unconcealed. If, therefore, a stranger should enter upon land, and after remaining in possession for a time, should convey his possession to a bona fide purchaser, and he to another, and so on through any number of assignments, and eventually the mere naked possession shall ripen into a statutory title which shall be paramount to the title of the original and true owner, and thereby deprive him of his property, he ought not to be permitted to complain as against a bona fide purchaser in possession; for the injury is the legitimate result of his own wilful negligence. By proper care and vigilance on his part, he may always protect his real property from the unlawful entry of other persons, and even if made, he may readily arrest the operation of the statute by the timely institution of a suit, the party to be sued being always known. As between one so culpably negligent of his rights and one purchasing for a full consideration and without notice, when the question of loss arises, there would seem to be no room for doubt. Hot so, however, with regard to personal property. It has no fixed or permanent locality—it is the subject of larceny—it may be stolen and carried beyond the reach or knowledge of the rightful *566owner, and a large and by far the most valuable portion of it in this country is possessed of locomotion, which greatly facilitates its abstraction and concealment. Ho degree of care or watchfulness is sufficient to protect it from the grasp of the midnight robber, and the utmost vigilance too often fails to detect the perpetrator of the wrong, or to discover the locality of the property until time, with its blighting touch, under the operation of the statute, has deprived the rightful owner of his property.
But there is another argument, equally potent, in support of these views, growing out of the consideration that every purchaser of property may always protect himself from loss arising from a failure of title, either by taking a warranty of title, or by paying for the property less than the mai’ket value and taking upon himself the risk of the title. Should there happen to be a failure of title in the case first instanced, he is fully protected by the covenant of warranty; and if a failure happen in the other case, he is in no worse condition than is every insurer. He takes upon himself the risk, and if loss occur, it is but reasonable and right that he, and he only, should bear it. As between such a purchaser (until his title shall have ripened into full maturity by lapse of time,) and the innocent owner, who has been deprived of the possession of his property without any fault or negligence on his part, if loss is to occur to either, it ought to be borne by the foi'mer.
It must be noted in this connection, that in thus defining the right of the owner as being paramount to that of the purchaser, the conclusion must be taken with the qualification that he is innocent of any fault or negligence whereby the purchaser has been induced -to receive the title from his vendor. If the .owner stands by and permits one who has been guilty of a wrongful conversion of his property to dispose of it to a third party, or if, after he has had knowledge of the act of conversion and of the per*567sonto be sued, be neglects within a reasonable time-to. enforce his right to tbe property, be will be estopped to deny the title of tbe vendor, and that of tbe vendee will be protected. Sucb protection, however, is independent of .the bar created by tbe statute of limitation.
It is proper also to remark, that when tbe claim oftbe vendor has ripened into a perfect title by tbe lapse of tbe statutory period prescribed, tbe title of bis vendee, or of those claiming under him, will be protected by bis possession against tbe assertion of tbe claim of tbe original owner; for then tbe transfer is a transfer of a valid title—a title conferred by law from tbe lapse of time, and to have the benefit of it, it is not necessary for tbe vendee, when sued, to plead tbe statute, but be may rely upon tbe title as in ordinary cases.
I have thus far purposely refrained from any reference to tbe two American cases cited by tbe appellee, for tbe reason, that although tbe conclusion in each fully supports my position, yet tbe reasoning of tbe court is so unsatisfactory, that I have preferred to base my argument upon principle rather than to invoke tbe aid of these precedents.—. Tbe conclusion in tbe case of Beadle vs. Hunter, 3 Strobh. Law Rep’s. 331, is based entirely upon what is declared to be tbe rule in South Carolina in respect to actions of ejectment for tbe recovery of tbe possession of lands, viz: that in' sucb cases, two or more possessions shall not be linked together, so as to make out tbe time prescribed by tbe statute. The argument is founded upon analogy, and is,therefore in conflict with tbe view which I have taken, of. tbe question.' Tbe other case cited of Wells vs. Ragland, 1 Swann R. 501, fully sustains my position in regard to the want' ofprivity between two or more, who have each been guilty of a wrongful conversion.. But tbe argument, though .strongly presented, is too-brief to afford a full view of the *568reasons upon which it is based. In our researches among the American reports-, we have found one case in -which the point under' discussion was expressly ruled the other way. I allude to the case of Smith’s Adm’rs vs. Newby, 13 Missouri R. 159. The decision in this case is predicated upon what I conceive to be a strained construction of the statute'-, and therefore inconclusive upon the point.
The particular phraseology of the statute is invoked by tbe advocates of either side of the question under discussion as- an argument in support of their respective hypotheses. By the one, it is insisted that the words of the statute create a general inhibition referable to the right of the plaintiff exclusively, and that it is not at all applicable to the right-of the-defendant, that the statute-begins to run from the first moment when a cause of action in reference to the thing: in controversy arises against any one whomsoever, and that its running is not confined to the cause of action counted upon in the particular suit. By the other, it is insisted that the words of the statute limit its operation to the particular cause counted uponj and that it is not allowable to Unh the- possession of the vendor to that of the vendee so aé' to; complete the full statutory period. The advocates of these two hypotheses insist upon applying their respective constructions of the statute to every case, regardless alike of thé natmte of the thing which constitutes the subject-matter of the1 suit, and the distinctive characteristics of the action to be--brought for its recovery. It is to this want of discrimination that we may attribute the wide difference of Opinion that exists upon a question of evéry day occurrence. It is Said, however, in some of the reported cases, that to discriminate in the application of the statute as I have intimated;.) would be. to affix to it qualifications- and limitaMom hover contemplated by the Legislature. This is mere assumption and the i’esult of a want of reflection, for there *569is nothing better understood in jurisprudence, than that in the application of many of the ordinary principles of law they are subjected to material modifications when applied to the one or the other of the two great classes of estates. If this be so with reference to the ordinary principles of law, why may it not equally obtain in the application to statutes ?
The result of this argument is,'that in an action of Trover, where the statute of limitation had fully run in favor of the vendor, the sale to the defendant sued confers a title to the property in controversy, paramount to that of the original owner, and that the defendant may protect himself by a plea of title, and is not put to the plea of the statute. But that where the statutory bar was not complete at the date of the transfer to the defendant, he will not be allowed, under a plea of the statute, to link the period of his possession to that of those under whom he claims, so as - to make out the time prescribed by the statute, within which the suit is to be brought.
Applying these conclusions to the case before us, it will be readily perceived that I am of the opinion that the Judge of the Circuit Court did not err in refusing to give the instruction prayed for, which constitutes the only error complained of.